Barnard, P. J.
This is an action for the conversion of a horse. The issue raised by the answer was that the horse -belonged to plaintiff’s husband, and the taking was by execution and levy under a judgment in favor of one Nicholas Ryder. It appeared upon the trial that the husband of plaintiff had executed a chattel mortgage on certain property to his wife, and that this horse was included in it. The wife claimed an independent title, and she never saw the mortgage. It was put on record by her husband without her knowledge. The conversation between the plaintiff and the constable who made the levy was hearsay, but it was wholly immaterial. The constable demanded S50, and the plaintiff said she had nothing to do with her husband's debt. The constable said he would levy, and the plaintiff told him it was her horse. There is nothing presented by the case which calls for a reversal of the judgment. Judgment affirmed, with costs. All concur.